DISMISS and Opinion Filed January 26, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00868-CV

          ROBIN PHELAN AND MELINDA PHELAN, Appellants
                              V.
             WALNUT HILL PHYSICIANS’ HOSPITAL, LLC
           D/B/A WALNUT HILL MEDICAL CENTER, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-13777

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is the parties’ joint motion to resolve this appeal in
accordance with their settlement agreement. We grant the motion, vacate the trial
court’s judgment and jury’s verdict without regard to the merits and render a take-
nothing judgment in appellee’s favor. See TEX. R. APP. P. 42.1(a)(2).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
200868F.P05                               CHIEF JUSTICE
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

ROBIN PHELAN AND                            On Appeal from the 298th Judicial
MELINDA PHELAN, Appellants                  District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-16-13777.
No. 05-20-00868-CV         V.               Opinion delivered by Chief Justice
                                            Burns. Justices Molberg and Smith
WALNUT HILL PHYSICIANS’                     participating.
HOSPITAL, LLC D/B/A WALNUT
HILL MEDICAL CENTER,
Appellee

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s judgment and jury’s verdict without regard to the merits and RENDER a
take-nothing judgment in appellee’s favor.

      We ORDER that the parties bear their own costs of this appeal.


Judgment entered January 26, 2021




                                      –2–